Title: Library Company of Philadelphia: Rules for the Librarian, [12 December 1763]
From: Library Company of Philadelphia
To: Board of Directors


On Nov. 14, 1763, the directors of the Library Company appointed a committee consisting of Franklin, Francis Alison, Samuel Rhoads, and Charles Thomson to prepare a set of rules for the conduct of the librarian. The committee reported at the meeting of the Board of Directors on Dec. 12, 1763. The librarian at this time was one John Edwards, who served for only a few months and was succeeded, Feb. 13, 1764, by Francis Hopkinson, the company’s secretary.
 
[December 12, 1763]
The Committee appointed for that Purpose produced to the Board a Sett of Rules to be observed by the Librarian; which were approved of, and are as follows.
“Rules, made by the Directors, in Pursuance of a Law of the Company, to be observed in the Library, relating to the lending of Books &ca.
“1st. The Librarian is to give Attendance on Saturdays from 4 o’Clock till 8 in the Afternoon at the Library in Order to lend out and receive in the Books; and shall keep a Book Column-wise, in which shall be noted the Title of the Book lent, the Name of the Borrower, the Time for which the Book is lent, the Sum for which the Note was given, the Day when the Book should be returned and the Forfeitures weekly arising for all Defaults.
“2dly. Each Borrower, being a Member of the Company shall give a Promissary Note to the Librarian for the Sum set in the written Catalogue against the Book he borrows, conditioned for returning the same Book within the Time mentioned in the said Catalogue; at the Expiration of which Time, if the Borrower inclines to keep the Book longer, he must renew his Note.
“3dly. A Borrower, not being a Member, shall sign a Note and deposite with the Librarian the Sum against the Book in the Catalogue, as a Security for his returning the Book as aforesaid; and shall pay 8d. per Week for Folios, 6d. for Quartos and 4d. for others for the Use of the Library; to be applyed towards repairing of Bindings, encreases of the Books &c.
“4thly. Every Borrower who keeps a Book beyond the Time limited in his Note; may return it on any of the four next succeeding Attendance Days paying One Shilling for every Week’s Neglect. Which not being done, the Note or Deposite Money is to [be] deemed forfeit.
“5thly. If a Borrower, who has forfeited his Note or Money deposited, shall afterwards return the Book three fourths of the Sum mentioned in his Note shall be remitted; he paying the weekly Fine; and, if not a Member, both the Fine and weekly Hire of the Book as above.
“6thly. Books returned are to be delivered into the Hands of the Librarian to be examined whether damag’d or not.
“7thly. No Borrower from whom any Penalty or Forfeiture is due, or who hath damag’d any Book shall be permitted to borrow another Book, till Satisfaction be made.
“8thly. No Borrower may lend a Book to any Person out of his House.
“9thly. When a Member of the Company applies for a Book that happens to be lent out, the Librarian (if desired) is to take a Memorandum of the Application, and the first Borrower shall not be allowed to renew his Note; but must return the Book at the Time agreed on; that the new Applier may have it.
“10thly. The Librarian may lend to one Person at one Time 2 Volumes in Octavo, 3 in Duodecimo, and four Pamphlets, provided they have been in the Library at least Twelve Months.
“11thly. Every Saturday Evening, before the Library is shut up, the Librarian shall examine his Book of Entries and make out a List of the Forfeitures which have arisen that Week; in a Book to be kept for that Purpose; and on the Second Monday in every Month he shall from that List deliver a Copy to the Secretary of all the Forfeitures incurred the preceeding Month to be laid before the Directors at their usual Meetings.”
